Title: From Alexander Hamilton to Thomas Parker, 22 August 1799
From: Hamilton, Alexander
To: Parker, Thomas


          
            Sir
            New York August 22. 1799
          
          I have just received your’s of the 15th of this month, and must refer you to my letter of the 17th. for the information on the which you have requested request. I have again written to the Secretary of War on a supply of money and Cloathing, and hope that your wants will soon be releived—
          With great considaration &c
          On the appointment of Mess. Meredith and Stevens as first Lieutenants I perfectly agree with you in opinion; and I have strongly urged the Secretary of War to alter the arrangement—
          With great considn &c &c—
        